Citation Nr: 1803197	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  13-17 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for bronchitis.

2.  Entitlement to service connection for bronchitis.

3.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for bilateral hearing loss.

4.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to August 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at an October 2017 travel board hearing before the undersigned.  A copy of the transcript is of record.

The June 2011 rating decision reopened the claim for service connection for bronchitis and denied the claim for service connection for bronchitis.  Despite the RO's action, the Board must perform its own de novo review of whether new and material evidence has been received to reopen the claim of entitlement to service connection for bronchitis before addressing the claim on its merits.  See 38 U.S.C. § 7104 (2012); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In November 2017, the Veteran submitted additional evidence in support of his claim for service connection for bronchitis.  In a November 2011 statement in support of claim, the representative, on behalf of the Veteran, waived Agency of Original Jurisdiction review of the additional evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2017).

The issues of entitlement to service connection for bronchitis and whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final May 2003 rating decision, the RO denied entitlement to service connection for bronchitis; the Veteran did not submit a Notice of Disagreement, no new and material evidence was submitted within one year of the decision, and the decision became final.

2.  The evidence received since the final May 2003 rating decision is not cumulative or redundant of the evidence of record, does relate to an unestablished fact, and does raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bronchitis.


CONCLUSION OF LAW

1.  The May 2003 rating decision that denied the claim for service connection for bronchitis is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim for entitlement to service connection for bronchitis.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).  Given the Board's favorable disposition of the petition to reopen the claim for service connection for bronchitis, the Board finds that all notification and development action needed to fairly adjudicate this part of the appeal has been accomplished.

New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c)(2012); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a)(2017).

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161 - 62 (1999).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a May 2003 rating decision, the RO denied the Veteran's claim for service connection for bronchitis.  In May 2003, the Veteran was advised of the rating decision and his appellate rights.  The Veteran did not file a NOD.  In addition, no new and material evidence pertaining to the Veteran's claim was received within one year of the May 2003 rating decision.  Therefore, the May 2003 rating decision is final.

In the May 2003 rating decision, the RO denied the Veteran's claim for service connection for bronchitis, because the Veteran did not submit new and material evidence.  His claim for service connection for bronchitis had previously been denied in an April 1972 rating decision because the evidence did not show that his bronchitis had been permanently aggravated by his military service.  The evidence of record at the time of the decision consisted of September and December 1971, and March 1972 private treatment records . 

Since the Veteran's last prior final denial in May 2003, the record includes service treatment records, a May 2011 VA examination, and a November 2017 private medical opinion.  All of this evidence indicates that the Veteran did not have a pre-existing respiratory or pulmonary disorder and provides a current diagnosis of allergic bronchitis.  Additionally, the Veteran submitted a November 2017 private from E. Catz, M.D., in which the physician opined that it was possible that the Veteran's remote fume exposure from diesel exhaust fumes in service from driving a truck is at least in part responsible for chronic pulmonary complaints."  See November 2017 private opinion.  The Board finds that this evidence is new as it was not previously of record and tends to relate to a previously unestablished fact necessary to substantiate the underlying claim of service connection.  The service treatment records, May 2011 VA examination, and a November 2017 private medical opinion are presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for bronchitis is reopened. 


ORDER

New and material evidence has been received, the claim of entitlement to service connection for bronchitis is reopened.  To that extent only, the appeal is granted.


REMAND

Bronchitis

The Veteran was last afforded a VA examination addressing the nature and etiology of his bronchitis in May 2011.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifested during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C. § 5103A(d)(2)(2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, the Veteran was diagnosed with allergic bronchitis in the May 2011 VA examination.  His service treatment records show complaints of coughing.  The Veteran asserts that while performing his duties as a heavy truck driver, he was regularly exposed to exhaust fumes.  The November 2017 private opinion suggests a relationship between the Veteran's in-service exposure to exhaust fumes and his "chronic pulmonary complaints."  However, this opinion is insufficient for the Board to make a decision on the claim, because it is too speculative, does not refer to the Veteran's current diagnosis, and is not supported by adequate rationale.  Therefore, a VA examination is warranted to determine whether the Veteran's bronchitis is etiologically related to active duty.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4)(2017).   

Hearing Loss and Tinnitus

The May 2011 VA audiological examination is inadequate to make an informed decision on the Veteran's claim, because she did not discuss the possibility of delayed onset for hearing loss or tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The absence of in-service evidence of a hearing disability during service is not always fatal a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In addition, the Veteran submitted medical treatise literature in September 2017 suggesting the possibility of delayed onset hearing loss.  Therefore, a new VA examination is warranted.      

Additionally, given that the May 2011 VA examiner found that tinnitus is as likely as not a symptom associated with hearing loss, it is inextricably intertwined with the remanded claim for service connection for hearing loss.  Hence, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990). 


Accordingly, the case is REMANDED for the following actions:

1.  Contact the appellant and request that he identify the names of any VA and/or private medical care providers who treated him for his hearing loss, tinnitus, and/or respiratory/pulmonary disorder.  For each named facility, the appellant should identify when he received pertinent care from that facility or provider.  The appellant must provide VA with signed authorizations for any private provider identified.  Then, obtain all relevant and outstanding VA and private medicals.

2.  Thereafter, schedule the Veteran for appropriate VA examinations to address the nature and etiology of any diagnosed hearing loss, tinnitus, and bronchitis.  Provide the examiner with the claims file, including a copy of this REMAND, for review.  

After review of the claims file, the examiner should address the following:

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss had its onset in or is otherwise related to service.

b.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus had its onset in or is otherwise related to service.

c.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's bronchitis had its onset in or is otherwise related to service.  In providing this opinion, the examiner is requested to address the November 2017 private opinion relating the Veteran's pulmonary complaints to his exposure to diesel exhaust fumes in service.   

In providing the opinions requested above, the examiner must consider statements from the Veteran regarding the onset and continuity of symptomatology since service. Dalton v. Nicholson, 21 Vet. App. 23 (2007)

A complete rationale for all opinions must be provided. If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

3.  After ensuring compliance with the development requested above, readjudicate the claims.  If any decision remains adverse, issue a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


